Citation Nr: 0323205	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  02-08 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
cervical spine injury.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance (A&A) or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from June 1964 to October 
1967.  

This appeal arises from a May 2001 rating action that denied 
service connection for residuals of a cervical spine injury 
on the grounds that new and material evidence had not been 
submitted to reopen the claim, and also denied SMC based on 
the need for regular A&A or at the housebound rate.

In written argument dated in July 2003, the veteran's 
representative has referred to claims for service connection 
for residuals of low back and head injuries, a leg wound, and 
malaria.  These issues have not been adjudicated by the RO 
and are not properly before the Board of Veterans Appeals 
(Board) for appellate consideration at this time, and they 
are thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  By unappealed rating action of May 1994, the RO denied 
service connection for residuals of a cervical spine injury.

2.  The evidence received since the May 1994 rating action is 
not cumulative or redundant of evidence previously of record, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim for service connection for residuals of a cervical 
spine injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service, or if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the VA shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that new evidence could be sufficient 
to reopen a claim for service connection if it contributed to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus, that the credibility of the evidence is to 
be presumed, was not altered by the Federal Circuit's 
decision in Hodge.

II.  Analysis

By rating action of May 2001, the RO denied service 
connection for residuals of a cervical spine injury on the 
grounds that new and material evidence had not been received 
to alter the factual basis that this disorder had its onset 
many years post-service and was unrelated to service.  

The evidence considered by the RO in May 1994 included 
service department records and post-service VA and military 
medical records which showed no evidence of a cervical spine 
disorder until 1992, and no nexus between that disorder and 
military service.

The RO notified the veteran of the May 1994 rating action by 
letter dated the same month.  The veteran filed a Notice of 
Disagreement in June 1994, and a Statement of the Case (SOC) 
was issued in July 1994, but he did not perfect his appeal by 
filing a timely Substantive Appeal, as a result of which the 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302(a), 20.1103 (2002).

The evidence added to the record since the final May 1994 
rating action includes newly retrieved service medical 
records, statements from 3 service comrades, and the February 
2002 opinion of a VA physician that the veteran's current 
symptoms including cervical spinal cord compression from 
spondylosis were related to an inservice fall from a 
helicopter in which he struck his head.

The Board finds that the above-cited evidence is "new," in 
that it was not previously considered by the RO, and also 
that it is "material" for the purpose of reopening the 
claim, as it shows the current existence of a cervical spine 
disorder that a competent medical professional has causally 
related to the veteran's military service.  The Board thus 
finds that this new evidence is so significant that it must 
be considered to fairly decide the merits of the claim for 
service connection for residuals of a cervical spine injury.  
As such, the claim is reopened.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  

The decision herein reflects that the Board has reopened the 
veteran's claim.  Moreover, the Board has determined that 
additional RO consideration and remand development is 
indicated in this case, and will be accomplished prior to 
consideration of the merits of the veteran's service 
connection claim.  As such, the VCAA and implementing 
regulations do not prevent the Board from rendering a 
decision on this aspect of the claim, and all notification 
and development action needed to render a fair decision on 
this aspect of the claim on appeal has been accomplished.


ORDER

To the limited extent that new and material evidence has been 
presented to reopen the claim for service connection for 
residuals of a cervical spine injury, the appeal is granted.




	(CONTINUED ON NEXT PAGE)


REMAND

In light of the above reopening, the RO must readjudicate the 
claim for service connection for residuals of a cervical 
spine injury on the basis of a de novo review of the entire 
evidence of record, both old and new, prior to further 
appellate consideration by the Board.

Inasmuch as the grant of service connection for another 
disability would bear substantially on the veteran's 
entitlement to SMC based on the need for regular A&A or at 
the housebound rate, the Board finds that the RO must 
readjudicate that issue following its determination on the 
cervical spine issue.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all development action needed to fairly adjudicate the claim 
on appeal has not been accomplished.  In this regard, the 
Board notes that the VCAA requires the VA to make reasonable 
efforts to assist claimants in obtaining evidence necessary 
to substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes the 
VA to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

Appellate review of the record discloses that many service 
medical records are unavailable, and the Board finds that 
additional efforts should be made to obtain them.  The RO 
should also undertake efforts to obtain all pertinent 
outstanding medical records from any additional source(s) 
identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 3.159.

After all records and/or responses from each contacted entity 
have been associated with the claims file, the RO should 
arrange for the veteran to undergo a special VA orthopedic 
examination to obtain medical information as to the nature of 
his current cervical spine disability, and the relationship, 
if any, between that disability and service.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.	The RO should contact the National 
Personnel Records Center, and any 
other appropriate agency, and request 
all additional service medical records 
that have not previously been 
furnished to the VA.  All attempts to 
secure this evidence must be 
documented in the claims file by the 
RO.  If no additional service medical 
records can be found, or if they have 
been destroyed, the RO should request 
specific confirmation of such fact.  
The RO must notify the veteran and (a) 
identify the specific records the RO 
is unable to obtain; (b) briefly 
explain the efforts that the RO made 
to obtain those records; and (c) 
describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given 
an opportunity to respond.  

2.	The claims file should be reviewed to 
ensure that any notification and 
development action required by the 
VCAA is completed.  In particular, the 
new notification requirements and 
development procedures set forth at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) must be fully complied 
with and satisfied, to include full 
compliance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

3.	Thereafter, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination of the cervical spine.  
The entire claims file must be made 
available to the physician designated 
to examine the veteran, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated clinical tests and studies 
should be accomplished, and all 
clinical findings should be reported 
in detail.  The examiner should render 
an opinion as to whether any current 
cervical spine disability is the 
result of injury or disease incurred 
or aggravated by the veteran's 
military service, or is in any way 
related to the veteran's period of 
active military duty.  All examination 
findings, along with the complete 
rationale for the opinion provided, 
should be typed.

4.	The veteran is hereby notified that it 
is his responsibility to report for 
the examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for 
a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2002).  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation should be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should 
also be indicated whether any notice 
that was sent was returned as 
undeliverable.

5.	To help avoid future remand, the RO 
must ensure that all requested 
notification and development action 
has been accomplished to the extent 
possible in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.	After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, the RO should first 
readjudicate the claim for service 
connection for residuals of a cervical 
spine injury on a de novo basis in 
light of all pertinent evidence and 
legal authority.  The RO should next 
readjudicate the claim for SMC based 
on the need for regular A&A or at the 
housebound rate with consideration of 
all of the veteran's service-connected 
disabilities.

7.	If any benefit sought on appeal 
remains denied, the RO must furnish 
the veteran and his representative an 
appropriate Supplemental SOC, to 
include clear reasons and bases for 
the RO's determinations, and afford 
them an opportunity to response before 
the claims file is returned to the 
Board for further appellate 
consideration.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals 


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


